Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 1 of 31 Page ID #:81




                         EXHIBIT D




                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 2 of 31 Page ID #:82




                               Fig. 1




                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 3 of 31 Page ID #:83




                               Fig. 2




                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 4 of 31 Page ID #:84




                               Fig. 3




                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 5 of 31 Page ID #:85




                               Fig. 4




                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 6 of 31 Page ID #:86




                               Fig. 5




                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 7 of 31 Page ID #:87




                               Fig. 6


                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 8 of 31 Page ID #:88




                               Fig. 7


                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 9 of 31 Page ID #:89




                               Fig. 8


                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 10 of 31 Page ID #:90




                               Fig. 9




                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 11 of 31 Page ID #:91




                              Fig. 10




                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 12 of 31 Page ID #:92




                              Fig. 11




                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 13 of 31 Page ID #:93




                              Fig. 12




                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 14 of 31 Page ID #:94




                              Fig. 13




                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 15 of 31 Page ID #:95




                              Fig. 14




                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 16 of 31 Page ID #:96




                              Fig. 15




                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 17 of 31 Page ID #:97




                              Fig. 16




                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 18 of 31 Page ID #:98




                              Fig. 17




                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 19 of 31 Page ID #:99




                              Fig. 18


                              EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 20 of 31 Page ID #:100




                               Fig. 19




                               EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 21 of 31 Page ID #:101




                               Fig. 20




                               EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 22 of 31 Page ID #:102




                               Fig. 21




                               EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 23 of 31 Page ID #:103




                               Fig. 22




                               EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 24 of 31 Page ID #:104




                               Fig. 23




                               EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 25 of 31 Page ID #:105




                               Fig. 24




                               EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 26 of 31 Page ID #:106




                               Fig. 25




                               EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 27 of 31 Page ID #:107




                               Fig. 26




                               EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 28 of 31 Page ID #:108




                               Fig. 27




                               EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 29 of 31 Page ID #:109




                               Fig. 28




                               EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 30 of 31 Page ID #:110




                               Fig. 29




                               EXHIBIT D
Case 5:21-cv-00267 Document 1-4 Filed 02/16/21 Page 31 of 31 Page ID #:111




                               Fig. 30




                               EXHIBIT D
